DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks on Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers amendment and argument in pages 9-11 remarks regarding independent claims 1, 8 and 12 are persuasive in view of Fig, 4. Examiner believes specifically the invention is to updating files and maintaining file versions that will not lose file changes, multiply files on the server, or require immediate input to resolve conflicts. Examiner believes the limitation of “maintain a version tree for the file, wherein the version tree identifies a designation of one version identifier as a current version of the file, and wherein each node in the version tree identifies a different version of the file; 
receive a client computer request to save the file, the client computer request including a changed version of the file and a version identifier sent by the file server when the client computer previously opened or saved the file; and 
in response to the received client computer request to save the file: 
store the changed version as a new child version of the file; 
assign a new version identifier to the new child version of the file; 
update the version tree to add the new version identifier and to indicate that the new child version of the file is a child of the version corresponding to the version identifier included in the client computer request to save the file; and
send to the client computer a confirmation that the file has been changed, wherein the confirmation includes the new version identifier" is considered to have significantly more limitations than an abstract idea.

As maintained by the Examiner, the combination of elements as currently amendments in claim 1, 8 and 12 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, maintain a version tree for the file, wherein the version tree identifies a designation of one version identifier as a current version of the file, and wherein each node in the version tree identifies a different version of the file; 
receive a client computer request to save the file, the client computer request including a changed version of the file and a version identifier sent by the file server when the client computer previously opened or saved the file; and 
in response to the received client computer request to save the file: 
store the changed version as a new child version of the file; 
assign a new version identifier to the new child version of the file; 
update the version tree to add the new version identifier and to indicate that the new child version of the file is a child of the version corresponding to the version identifier included in the client computer request to save the file; and
send to the client computer a confirmation that the file has been changed, wherein the confirmation includes the new version identifier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159